Citation Nr: 0827601	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  02-09 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1970 to 
July 1972 and from September 1983 to November 1991.  He also 
had additional reserve service.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Pittsburgh, Pennsylvania Regional 
Office (RO).

In September 2003, April 2005, and August 2007, the Board 
remanded the veteran's case to the RO for further 
development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the 
veteran's claims (as reflected in an April 2008 supplemental 
statement of the case (SSOC)) and returned this matter to the 
Board for further appellate consideration.

The Board notes that the veteran has submitted additional 
evidence after the final adjudication of his claim by the RO, 
and he has not waived RO consideration of the additional 
evidence.  However, as the newly submitted evidence appears 
to relate to a new claim of fibromyalgia and not to the 
issues currently on appeal, the Board finds that an 
additional remand is unnecessary and would not result in any 
additional benefit for the veteran.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

The Board does recognize that in his newly-submitted material 
the veteran has raised a new claim for service connection for 
fibromyalgia.  The Board refers this matter to the RO for 
appropriate development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of issues on appeal was obtained.

2.  The evidence of record demonstrates the veteran's claimed 
left knee disorder is not a result of any established event, 
injury, or disease or was aggravated during active service.

3.  The evidence of record demonstrates the veteran's claimed 
right knee disorder is not a result of any established event, 
injury, or disease or was aggravated during active service.

4.  The evidence of record demonstrates the veteran's claimed 
low back disorder is not a result of any established event, 
injury, or disease or was aggravated during active service.


CONCLUSIONS OF LAW

1.  A current left knee disorder was not incurred in or 
aggravated by service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

2.  A current right knee disorder was not incurred in or 
aggravated by service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

3.  A current low back disorder was not incurred in or 
aggravated by service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in April 2004, May 2005, and August 2007 
that fully addressed all required notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  Although a notice 
letter was not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of a supplemental 
statement of the case issued in April 2008 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in a SSOC issued in March 2007.  
The notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

In this case, service treatment records from the veteran's 
first period of active service are negative for any signs, 
symptoms, or complaints of a bilateral knee or low back 
disorder.  The July 1972 separation examination report 
reveals normal lower extremities and a normal spine.

During an enlistment physical examination performed in 
November 1982, the examiner noted that the veteran had an 
identifying mark on his left knee.  On the veteran's 
November 1982 Report of Medical History (RMH), he reported 
that he did not experience swollen or painful joints; 
arthritis, rheumatism, or bursitis; recurrent back pain; or 
"trick" or locked knee.  He did state that in 
September 1977, he had torn cartilage in his left knee 
surgically repaired at a private hospital.

As the veteran prepared to return to active duty, he received 
another service examination in May 1983.  The examiner noted 
that the veteran had increased lateral motion in both of his 
knees.  A scar on the left knee was observed, and the 
examiner said that the veteran was unable to roll his spine 
back and forward.  An X-ray of the left knee revealed a very 
minimal degree of narrowing of the medial joint space.  The 
veteran again reported on his May 1983 RMH that he did not 
experience swollen or painful joints; arthritis, rheumatism, 
or bursitis; recurrent back pain; or "trick" or locked 
knee.  The examiner noted that the veteran had a meniscectomy 
to his left knee in 1977.

A service treatment note from August 1983 indicates that the 
veteran had trouble performing squatting exercises.  X-rays 
were negative, and the veteran denied any locking, clicking, 
or effusion.

A July 1985 report of medical examination (RME) shows that 
the veteran had normal lower extremities and a normal spine, 
and on a corresponding RMH, the veteran stated that he did 
not have swollen or painful joints; arthritis, rheumatism, or 
bursitis; or recurrent back pain.  However, he did indicate 
that he had "trick" or locked knee.

On an April 1988 RME, it was noted that the veteran had a 
normal spine.  The examiner observed that the veteran had 
mild difficulty performing deep knee squats because of his 
left knee.  After reviewing an orthopedic consult report from 
August 1983, the examiner stated that the veteran's knee was 
currently not considered disabling.  The veteran indicated on 
his April 1988 RMH that while he did have painful joints, he 
did not have arthritis, rheumatism, or bursitis; recurrent 
back pain; and he did not have "trick" or locked knee.

The veteran's separation examination dated October 1991 shows 
normal lower extremities and a normal spine.  An additional 
RME from August 1992 also reveals normal lower extremities 
and a normal spine.  On an August 1992 RMH, the veteran 
stated that he did not have painful joints; arthritis, 
rheumatism, or bursitis; recurrent back pain; or "trick" or 
locked knee.

A VA outpatient record from September 1997 shows that the 
veteran complained of knee pain.  He wore a brace.  X-rays 
showed no evidence of significant bony abnormality.  It was 
noted that the knee joint spaces were normal and the soft 
tissue shadows were unremarkable.  During a VA orthopedic 
consultation in November 1997, the veteran complained of 
pain, popping, and his knee giving way.  It was noted that he 
worked in construction.  The examiner noted that the left 
knee had a full range of motion.  Diagnoses of rule-out early 
degenerative joint disease, left knee, and rule-out medial 
meniscal tear, left knee were given.  The veteran again 
complained of joint aches in his knees in March 1999.  The 
examiner said that his joint aches were probably related to 
osteoarthritis.

In March 2000, a VA examiner noted that the veteran had full 
range of motion in his extremities.  Degenerative joint 
disease of the knees was listed in the veteran's past medical 
history.  X-ray films revealed mild lateral compartment 
narrowing with slight valgus orientation at the knees.  An 
April 2000 note shows a diagnosis of degenerative joint 
disease, mild, bilateral knees.

An X-ray of the spine taken in August 2000 revealed well 
aligned vertebral bodies that were normal in height.  The 
intervertebral disk spaces were noted to be fairly well 
maintained, and the radiologist observed no significant 
degenerative changes.

VA treatment notes from May and August 2003 contain 
complaints of back pain.  In a February 2004 outpatient 
record, it was noted that magnetic resonance imaging revealed 
a mild central L5-S1 disk protrusion without significant 
compression of the thecal sac.  An electromyography report 
showed no evidence for a left lower extremity radiculopathy, 
plexopathy, or mononeuropathy.

A VA physical therapist stated in March 2004 that the veteran 
had chronic lower back pain secondary to degenerative changes 
status post motor vehicle accident in 1982.  A January 2005 
note shows a diagnosis of chronic low back pain secondary to 
a herniated disc bulge.  A neurology consult from May 2005 
states that magnetic resonance imaging of the cervical spine 
and brain was normal.  The neurologist doubted that the 
veteran had a myelopathy.  It was noted that the veteran's 
generalized muscular aches and pains were referable to 
fibromyalgia.

On VA medical examination in February 2006, the veteran 
stated that he did not need to have his right knee evaluated.  
The examiner reviewed the veteran's medical history and 
provided a diagnosis of prior left knee meniscectomy with 
current X-rays showing tricompartmental osteoarthropathy 
greatest in the lateral joint space compartment.  Mild L4-5 
diffuse bulging was also diagnosed.  The examiner opined that 
there was no documentation to definitively state that the 
veteran had the onset of low back pain or that his pre-
existing left knee condition worsened while he was in the 
service.

The veteran received another VA examination in February 2007 
in which his right knee was examined in addition to his left 
knee and back.  The examiner opined that there was no 
documentation to definitively state that the veteran had the 
onset of low back pain or right knee pain while he was in the 
service.  He also stated that there was no documentation to 
definitively state that the veteran's pre-existing knee 
condition worsened while he was in the service.

Analysis

Based on the evidence of record, the Board finds that the 
veteran's right knee and back disorders are not a result of 
any established event, injury, or disease during active 
service, and his left knee disorder was not aggravated by his 
active service.  In this matter, the Board finds the VA 
examination reports from February 2006 and February 2007 
persuasive.  The examiner had access to the complete claims 
file.  He reviewed all available treatment records and the 
veteran's service records.  He specifically commented on 
events from the military record when making his opinion.  He 
opined that the veteran's right knee and low back disorders 
were not etiologically related to his active service, and he 
stated that the left knee disorder was not aggravated by the 
veteran's service.  Without competent medical evidence which 
provides a link between a current disorder and the veteran's 
active service, service connection cannot be granted.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has considered whether service connection for 
arthritis in the bilateral knees and lower back could be 
established on a presumptive basis.  To establish service 
connection for arthritis on a presumptive basis, the 
disability must manifest itself to a compensable degree 
within one year of the veteran leaving active duty.  See 
38 C.F.R. §§ 3.307, 3.309 (2007).  In this case, no medical 
evidence demonstrates that the veteran experienced arthritis 
to a compensable level within a year after his discharge from 
active duty.  X-rays taken in September 1997 and August 2000 
do not show degenerative joint disease in either of the knees 
or the back.  Therefore, service connection for arthritis in 
the left knee, right knee, and lower back cannot be 
established on a presumptive basis.

The Board has considered the veteran's contentions that the 
available service records do not show treatment he received 
for his claimed disorders during his active service from 1983 
to 1991.  However, the RO had previously requested all 
available service records for the veteran through Federal 
sources.  In October 2000 the RO requested and received all 
available service treatment records for the veteran from the 
National Personnel Records Center in St. Louis, Missouri.  
Unfortunately, there is no evidence in the claims file which 
supports the veteran's contention that his service treatment 
records are incomplete.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, he cannot provide a competent medical 
opinion regarding diagnosis and causation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


